Case 2:20-cv-01779-MWF-GJS Document 30 Filed 07/20/20 Page 1 of 1 Page ID #:163
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No.        CV 20-1779 MWF (GJSx)                                      Date: July 20, 2020
  Title       Brian Whitaker ~v~ LR Main Street-Arena, LLC, et al.


  Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge


                     Rita Sanchez                                        Not Reported
                     Deputy Clerk                                  Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                   Not Present                                        Not Present

  Proceedings (IN CHAMBERS):            COURT ORDER

        In light of the Notice of Settlement [28] filed July 13, 2020, the Court sets a
  hearing on Order to Show Cause Re Dismissal for September 14, 2020 at 11:30
  a.m. If a stipulated dismissal is filed prior to this date, the matter will be taken off
  calendar and no appearances are needed. All other hearings and deadlines are
  hereby vacated.

          IT IS SO ORDERED.

                                                                           Initials of Preparer: RS/sjm




  CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
